Exhibit 10.12
Health Care REIT, Inc.
Supplemental Executive Retirement Plan
(“SERP”)
Amended and Restated
January 1, 2009
December 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
PREAMBLE
    1  
 
       
ARTICLE I
       
Definitions
    2  
 
       
ARTICLE II
       
Eligibility
    5  
 
       
ARTICLE III
       
Benefits
    5  
 
       
ARTICLE IV
       
Vesting
    6  
 
       
ARTICLE V
       
Distribution of Benefits
    6  
 
       
ARTICLE VI
       
Funding
    9  
 
       
ARTICLE VII
       
Plan Administration
    10  
 
       
ARTICLE VIII
       
Amendment and Termination
    12  
 
       
ARTICLE IX
       
General Provisions
    13  
 
       
ARTICLE X
       
409A Amounts and Grandfathered Amounts
    14  

 



--------------------------------------------------------------------------------



 



Health Care REIT, Inc.
Supplemental Executive Retirement Plan
PREAMBLE
WHEREAS, Health Care REIT, Inc. (the “Employer”) desires to provide an enhanced
retirement program for selected executives in order to deliver a specified
portion of final pay, ensuring a competitive retirement income; and
WHEREAS, the Employee Retirement Income Security Act of 1974 (“ERISA”) requires
that limits be set on the maximum contributions and benefits which may be made
to or paid from a tax-qualified retirement plan on behalf of or to a Participant
in such a plan; and
WHEREAS, the Employer 401(k) Profit Sharing Plan and the Health Care REIT, Inc.
Money Purchase Pension Plan includes benefit limitations imposed by §415 and
§401(a)(17) of the Internal Revenue Code; and
WHEREAS, Employer established this Health Care REIT, Inc. Supplemental Executive
Retirement Plan (the “Plan”) effective January 1, 2001, so that selected
executives as chosen by the Compensation Committee of the Board of Directors
(the “Participants”) may accrue benefits that cannot be delivered under the
qualified plans due to the limits placed on the benefit amounts by §§401(a)(17)
and 415 and related sections of the Internal Revenue Code of 1986, as may be
amended from time to time; and
WHEREAS, the Plan is intended to comply with all applicable law, including §409A
of the Code and related Treasury guidance and Regulations, and shall be operated
and interpreted in accordance with this intention; and
WHEREAS, §409A of the Code requires a number of technical changes to maintain
the tax deferred benefits promised under the Plan; and
WHEREAS, the Employer desires to make certain other changes to the Plan
consistent with its purposes.
NOW, THEREFORE, the Employer adopts this amendment and restatement of the Plan
effective January 1, 2009 to comply with Code §409A for the purpose providing
Participants with an opportunity to receive a retirement benefit which cannot be
delivered under the qualified plan because of statutory limitations. Health Care
REIT, Inc. promises to pay the benefits defined herein to each Participant, or
on his or her behalf to his or her heirs, personal representatives or
beneficiaries, subject to the terms and conditions specified hereinafter.

 



--------------------------------------------------------------------------------



 



ARTICLE I — DEFINITIONS

1.01   “Actuarial Equivalent” means the present value of the Normal Retirement
Benefit or Early Retirement Benefit calculated using a 7.5% interest rate and
the 1983 Group Annuity Mortality Table (GAM) (male), or the present value of the
projected value of Employer contributions to the Employee’s qualified retirement
plan accounts using a 7.5% interest rate and the 1983 GAM table (50/50 Blended)
to determine the Offset Amount.   1.02   “Aggregated Plans” means this Plan and
any other like-type plan or arrangement of the Employer in which a Participant
participates and as to which the Plan or Applicable Guidance requires the
aggregation of all such nonqualified deferred compensation in applying Code
§409A.   1.03   “Applicable Guidance” means as the context requires Code §§83,
409A, Treas. Reg. §1.83, Treas. Reg. §1.409A-1 through -6, or other written
Treasury or IRS guidance regarding or affecting Code §§83 or 409A, including, as
applicable, any Code §409A guidance in effect prior to January 1, 2009.   1.04  
“Average Compensation” means the average of the three highest Plan Years of
salary and bonus compensation considering all Plan Years completed prior to the
date of retirement.   1.05   “Beneficiary” means any person(s) designated in
writing by a Participant (on the form provided and maintained by the Employer)
to receive payment under the Plan in the event of the Participant’s death. In
the event the Participant is married at the time of death and has designated no
other beneficiary (or if the designated beneficiary has predeceased the
Participant), Beneficiary shall mean the participant’s spouse. In the event the
Participant is not married at death and has designated no beneficiary (or if the
designated beneficiary has predeceased the Participant), Beneficiary shall mean
the Participant’s estate.   1.06   “Board of Directors” means the Board of
Directors of Health Care REIT, Inc.   1.07   “Change in Control” means

  (a)   The acquisition in one or more transactions of more than twenty percent
(20%) of the Corporation’s outstanding Common Stock (or the equivalent in voting
power of any class or classes of securities of the Corporation entitled to vote
in elections of directors) by any corporation, or other person or group (within
the meaning of § 14(d)(3) of the Securities Exchange Act of 1934, as amended);
or     (b)   Any transfer or sale of substantially all of the assets of the
Corporation, or any merger or consolidation of the Corporation into or with
another corporation in which the Corporation is not the surviving entity, or any
merger of consolidation of the Corporation into or with another corporation in
which the Corporation is the surviving entity and, in connection with such
merger or consolidation, all or part of the outstanding shares of Common Stock
shall be changed into or exchanged for other stock or securities of the
Corporation or any other person, or cash, or any other property; or     (c)  
Any election of persons to the Compensation Committee of the Board of Directors
which causes a majority of the Compensation Committee of the Board of Directors
to consist of persons other than “Continuing Directors.” For this purpose, those
persons who were members of the Compensation Committee of the Board of Directors
on May 1, 1995, shall be “Continuing Directors.” Any person who is nominated for
election as a member of the Board after May 1, 1995, shall also be considered a
“Continuing Director” for this purpose if, and only if, his or her nomination
for election to the Compensation Committee of the Board of Directors is approved
or recommended by a majority of the members of

 



--------------------------------------------------------------------------------



 



      the Board (or the relevant Nominating Committee) and at least five
(5) members of the Board are themselves Continuing Directors at the time of such
nomination; or     (d)   Any person, or group of persons, announces a tender
offer for at least twenty percent (20%) of the Corporation’s Common Stock.

1.08   “Code” means the Internal Revenue Code of 1986, as amended.   1.09  
“Compensation” means a Participant’s salary and bonus compensation paid during a
Plan Year.   1.10   “Compensation Committee” means the Compensation Committee
appointed by the Board of Directors to act on behalf of Health Care REIT, Inc.  
1.11   “Early Retirement” means the Separation From Service with the Employer
prior to Normal Retirement Age.   1.12   “Early Retirement Benefit” means the
reduced monthly benefit a Participant is entitled to receive as determined under
Section 3.02 payable at Early Retirement.   1.13   “Effective Date” of the Plan
is January 1, 2001. The Effective Date of this amendment and restatement is
January 1, 2009.   1.14   “Eligible Employee” means any Employee who is (or was)
among a select group of management or highly compensated employees of the
Employer and is approved for participation by the Compensation Committee of the
Board of Directors.   1.15   “Employee” means any individual employed by the
Employer.   1.16   “Employer” means Health Care REIT, Inc. Such term includes
all corporations which comprise a “controlled group of corporations” as defined
in § 414(b) of the Code, of which Health Care REIT, Inc. is a member.   1.17  
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.  
1.18   “Former Employee” means any individual formerly employed by the Employer.
  1.19   “409A Change in Control” means a change: (i) in the ownership of the
Employer; (ii) in the effective control of the Employer or (iii) in the
ownership of a substantial portion of the assets of the Employer, within the
meaning of Treas. Reg. §1.409A-3(i)(5) or in Applicable Guidance.   1.20   “Lump
Sum” means a single sum payment equal to the Actuarial Equivalent of the monthly
Normal or Early Retirement Benefit as provided in Section 3.02.   1.21   “Normal
Retirement” means a Participant’s Separation From Service with Employer on or
after his or her Normal Retirement Age.   1.22   “Normal Retirement Age” means
age 65.   1.23   “Normal Retirement Benefit” means the monthly benefit a
Participant is entitled to receive as determined under Section 3.02 payable at
Normal Retirement Age.   1.24   “Offset Amount” means the Actuarial Equivalent
of the projected value of Employer contributions delivered through the Profit
Sharing and Money Purchase Pension Plans at Normal Retirement Age expressed as a
monthly benefit payable for life. The projected value of Employer contributions
shall be determined using all contributions made on behalf of the Participant
for

 



--------------------------------------------------------------------------------



 



    Plan Years completed prior to the date of Retirement and a 7.5% earnings
rate compounded annually.   1.25   “Participant” means an Eligible Employee who,
by reason of his or her responsibilities with the Employer, is selected by the
Compensation Committee to participate in the Plan.   1.26   “Plan” means the
Health Care REIT, Inc. Supplemental Executive Retirement Plan, as amended from
time to time, the Trust, if any, and all notices, forms, elections, and other
written documentation to which the Plan refers.   1.27   “Plan Year” means the
period beginning on the first day of January and ending on the last day in
December within the calendar year.   1.28   “Separation From Service” means
Employee’s termination of employment with Employer whether on account of death,
retirement or otherwise.

  (a)   Insignificant or Significant Service/Presumptions. The Employer will
determine whether an Employee has terminated employment (and incurred a
Separation from Service) based on the facts and circumstances as described in
Treas. Reg. §1.409A-1(h)(1)(ii). An Employee incurs a Separation from Service if
the parties reasonably anticipate, based on the facts and circumstances, the
Employee will not perform any additional services after a certain date or that
the level of bona fide services (whether performed as an Employee or as a
Contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed (whether performed as an Employee or as a
Contractor) over the immediately preceding 36-month period (or, if less, the
period the employee has rendered service to the Employer) (“average prior
service”). An Employee is presumed to have incurred a Separation from Service if
the Employee’s service level decreases to 20% or less than the average prior
service and an Employee is presumed to not have incurred a Separation from
Service if the Employee’s service level continues at a rate which is 50% or more
of the average prior service. No presumption applies where the Employee’s
service level is more than 20% and less than 50% of the average prior service.  
  (b)   Effect of Leave. An Employee does not incur a Separation from Service if
the Employee is on military leave, sick leave, or other bona fide leave of
absence if such leave does not exceed a period of 6 months, or if longer, the
period for which a statute or contract provides the Employee with the right to
reemployment with the Employer. If a Participant’s leave exceeds 6 months but
the Participant is not entitled to reemployment under a statute or contract, the
Participant incurs a Separation from Service on the next day following the
expiration of 6 months. A leave of absence constitutes a bona fide leave of
absence for this Section only if there is a reasonable expectation that the
Employee will return to perform services for the Employer. Where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or to last for a continuous period of at
least 6 months, and where the Participant cannot perform his/her duties or the
duties of any substantially similar position, in determining when a Separation
from Service occurs, the above 6 month period is 29 months unless the Employer
or the Employee terminate the leave sooner. For purposes of determining average
prior service under Section 1.28(a) during a paid leave of absence which is not
a Separation From Service, the Employee is treated as rendering bona fide
services at a level that would have been required to earn the amount paid during
the leave. If the leave of absence is unpaid, the leave period is disregarded in
determining average prior service.     (c)   “Employer” for Purposes of
Separation Rules. The “Employer” for purposes of applying this Section
(determining Separation from Service under the Plan) means Employer as

 



--------------------------------------------------------------------------------



 



      defined under Section 1.16 but by applying 50% in lieu of 80% in applying
Code §§414(b) and (c).

1.29   “Specified Employee” means a Participant who is a key employee as
described in Code §416(i), disregarding paragraph (5) thereof. However, a
Participant is not a Specified Employee unless any stock of the Employer is
publicly traded on an established securities market or otherwise. If a
Participant is a key employee at any time during the 12 months ending on
December 31 (the “identification date”), the Participant is a Specified Employee
for the 12 month period commencing on the April 1 following the identification
date. The Employer, in determining whether this Section and all related Plan
provisions apply, will determine whether the Employer has any publicly traded
stock as of the date of a Participant’s Separation from Service. In the case of
a spin-off or merger, or in the case of nonresident alien Employees, the
Employer will apply the Specified Employee provisions of the Plan in accordance
with Treas. Reg. §1.409A-1(i) and other Applicable Guidance.   1.30   “SERP
Benefit” means an annual lifetime benefit equal to 35% of the Participant’s
Average Compensation payable at Normal Retirement Age.   1.31   “Trust” means
the trust described in Section 6.01 of the Plan.

ARTICLE II — ELIGIBILITY

2.01   Eligibility       Any Eligible Employee of Employer who is selected and
approved by the Compensation Committee of the Board of Directors shall be
eligible to participate in the Plan.   2.02   Time of Participation       Once
selected, the Eligible Employee will become a Participant and begin accruing
benefits at the time specified by the Compensation Committee.

ARTICLE III — BENEFITS

3.01   Benefits — In General       All Participants and Beneficiaries selected
by the Compensation Committee pursuant to Article II and whose benefits under
the Employer’s qualified plans are limited, directly or indirectly, by
§401(a)(17) and §415, and related sections of the Code, shall be eligible to
receive benefits pursuant to the Plan. In no event shall a Participant or
Beneficiary who is not entitled to benefits under the qualified plans be
eligible for, or receive, benefits from this Plan.   3.02   SERP Benefits

  (a)   Normal Retirement Benefit. Upon Normal Retirement, a Participant shall
be entitled to a monthly benefit equal to his SERP Benefit less the Offset
Amount.     (b)   Early Retirement Benefit. Upon Early Retirement, a Participant
shall be entitled to a monthly benefit equal to his SERP Benefit, reduced by the
proration for length of participation, less the Offset Amount, further reduced
by an early retirement reduction factor of 1/2 of 1% for each month prior to
Normal Retirement Age.

 



--------------------------------------------------------------------------------



 



      The proration for length of participation is the number of completed years
of participation (including fractional years) in the Plan divided by the total
number of years (not including fractional years) from the date of participation
to Normal Retirement Age, not-to-exceed 15 years.     (c)   Change in Control
Benefit. Upon a Participant’s Separation From Service with Employer, either
voluntarily or involuntarily for any reason, following a Change in Control, the
Participant’s benefit shall be calculated as follows:

  (i)   Change in Control Benefit for CEO. The CEO shall be entitled to receive
his Normal Retirement Benefit unreduced for length of participation or the early
retirement reduction.     (ii)   Change in Control Benefit for Other
Participants. The Participant shall be entitled to receive his Early Retirement
Benefit as of the date of Separation From Service calculated by adding an
additional five (5) years of participation (up to but not beyond age 65) to the
length of the participation proration with no early retirement reduction.

ARTICLE IV — VESTING

4.01   Vesting — In General       A Participant shall have a nonforfeitable
interest in all benefits payable under the Plan.

ARTICLE V — DISTRIBUTION OF BENEFITS

5.01   Distribution Events       The retirement benefit payable under
Section 3.02 shall be paid following the Participant’s Separation from Service.
Payment will commence at the time and payment will be made in the form and
method specified under Sections 5.02, 5.03, and 5.04 as the Plan permits.   5.02
  Form, Timing, and Method       At the time of enrollment into the Plan a
Participant may make an election on the form provided by the Compensation
Committee as to the form and the period over which the retirement benefit
payable under Section 3.02 will be paid. Optional forms of payment permitted are
as follows:

  (a)   Lump Sum. A Lump Sum payment commencing on the first day of the month
following the Participant’s Early or Normal Retirement, or     (b)  
Installments. A series of equal monthly or annual payments, commencing on the
first day of the month following the Participant’s Early or Normal Retirement
and paid over a period certain not to exceed fifteen (15) years, equal to the
Actuarial Equivalent of the monthly Normal or Early Retirement Benefit as
provided in Section 3.2     (c)   Default Payment Election. In the event no
election is made, or if the election is invalid, the Participant’s Normal or
Early Retirement benefit shall be paid to the Participant in a Lump Sum
commencing on the first day of the month following the Participant’s Early or
Normal Retirement.     (d)   Payment to Specified Employees. Notwithstanding
anything to the contrary in the Plan or any Employee payment election, the Plan
may not make payment of any benefit, based on Separation from Service to a
Participant who, on the date of Separation from Service is a Specified Employee,
earlier than 6 months following Separation from Service (or if

 



--------------------------------------------------------------------------------



 



      earlier, upon the Specified Employee’s death), except as permitted under
this Section 5.02(d). The value of the Participant’s delayed benefit shall be
adjusted for interest assuming the Participant’s benefit had commenced on the
first day of the month following his or her Early or Normal Retirement. An
interest rate of 7.5% shall be used to determine these values. This limitation
shall only apply if the stock of the Employer is traded on an established
securities market.

5.03   Death Benefits Option       Notwithstanding the above, in the event of
the death of the Participant, the following death benefits shall apply:

  (a)   If the Participant had retired and was either receiving Plan benefits in
installment payments under Section 5.02(b), or was waiting for the Plan benefits
in installments to begin, then the designated Beneficiary shall receive the
present value of the balance of the installments, plus interest in a cash Lump
Sum payment commencing on the first day of the month following the Participant’s
date of death, or as soon as possible thereafter. An interest rate of 7.5% shall
be used to determine these values.     (b)   If the Participant was either
currently employed or had Separated From Service, but his benefit had not yet
commenced, then the designated Beneficiary shall receive the present value of
the Plan benefits (assuming the Participant had retired on the date of his
death), plus interest, in a cash Lump Sum payment commencing on the first day of
the month following the Participant’s date of death. An interest rate of 7.5%
shall be used to determine these values.     (c)   If the Participant had
retired and was already paid a Plan benefit in a Lump Sum pursuant to
Section 5.02(a), then the designated Beneficiary is not entitled to any
additional benefit under the Plan.

5.04   Change in Control       The Change in Control retirement benefit payable
under Section 3.02(a) and (b) shall be paid to the Participant in a cash Lump
Sum, commencing on the first day of the month following the Participant’s
Separation From Service, subject to the limitations of Section 5.02(d).   5.05  
Permissible Accelerations       Notwithstanding Sections 5.01 through 5.04, the
Employer, in its sole discretion and without any Participant discretion or
election, operationally may elect accelerations of the time or schedule of
payment from the Plan in any or all of the circumstances described in Treas.
Reg. §1.409A -3(j)(4)(ii) through (xiv). Such circumstances include, but are not
limited to (i) a payment to an individual other than the Participant required
under a domestic relations order under Code §414(p)(1)(B); (ii) as it relates to
the deferred compensation, a payment to pay the FICA tax under Code §§3101,
3121(a) and 3121(v)(2) and to pay income taxes at source on wages under Code
§3401 or under corresponding provisions of state, local or foreign tax laws
related to payment of the FICA and to pay additional income tax at source on
wages attributable to pyramiding Section §3401 wages and taxes, but the total of
all such payments may not exceed the aggregate of the FICA amount and the income
tax withholding related to the FICA amount; (iii) a payment to any affected
Participant at any time that the Plan fails to meet the requirements of Code
§409A and the regulations thereunder, provided that such payment may not exceed
the amount required to be included in income as a result of such failure; (iv)
payment upon Plan termination in accordance with Section 8.02 or other
Applicable Guidance.

 



--------------------------------------------------------------------------------



 



5.06   Tax Withholding       With respect to any benefit payments under the Plan
and from any amount taxable under Code §409A, Employer shall deduct all
appropriate income tax withholdings including Notice 2005-1, Notice 2006-79,
Notice 2008-115 and other Applicable Guidance; however, the Participant will be
solely liable for any and all income taxes applicable on such benefit payments.
      The benefits which accrue under the Plan are subject to FICA taxes (which
include the Old-Age, Survivors and Disability Insurance tax and/or Medicare tax,
as the case may be) which may become due before the benefits are actually paid
as provided under Code § 3121(v)(2) and related IRS regulations.       To ensure
proper compliance with these regulations, Employer will calculate the amount of
FICA tax when it becomes due and notify the Participant of the amount of his or
her share of such tax. Employer will remit the entire tax to the IRS and arrange
for the collection of the Participant’s share of the tax from the Participant.
The Participant will be solely liable for his or her share of FICA taxes on
benefits accrued under the Plan.       With respect to any benefit payments
under the Plan resulting from a Change in Control, Employer shall pay without
reimbursement from the Employee, all appropriate golden parachute excise tax
withholdings and will be solely liable for any and all excise taxes applicable
on such benefit payments. Any such payment shall be paid or reimbursed to the
Employee by the end of the calendar year next following the calendar year in
which the Employee remits, or is required to remit, such excise tax.   5.07  
Beneficiary Designation       A Participant may designate a Beneficiary
(including one or more primary and contingent Beneficiaries) to receive payment
of any balance remaining at death. The Employer will provide each Participant
with a form for this purpose and no designation will be effective unless made on
that form and delivered to the Employer. A Participant may modify or revoke an
existing designation of Beneficiary by executing and delivering a new
designation to the Employer. In the absence of a properly designated
Beneficiary, the Employer will pay a deceased Participant’s benefit to the
Participant’s surviving spouse and if none, to the Participant’s estate. If a
Beneficiary is a minor or otherwise is a person whom the Employer reasonably
determines to be legally incompetent, the Employer may cause the Plan or Trust
to pay the Participant’s benefit to a guardian, trustee or other proper legal
representative of the Beneficiary. The Plan’s or Trust’s payment of the deceased
Participant’s benefit to the Beneficiary or proper legal representative of the
Beneficiary completely discharges the Employer, the Plan and Trust of all
further obligations under the Plan.   5.08   Payments Treated as Made on Payment
Date

  (a)   Certain Late Payments. The Plan’s payment of benefits under Sections
5.01 through 5.04 will be deemed made on the Plan required payment date or
payment election required payment date even if the Plan makes payment after such
date, provided the payment is made by the latest of: (i) the end of the calendar
year in which the payment is due; (ii) the 15th day of the third calendar month
following the payment due date provided that the Participant is not able,
directly or indirectly, to designate the calendar year of payment; (iii) in case
the Employer cannot calculate the payment amount on account of administrative
impracticality which is beyond the Participant’s control (or the control of the
Participant’s Beneficiary), in the first calendar year of the Participant in
which payment is practicable; (iv) in case the making of the payment on the
specified date would jeopardize the Employer’s ability to continue as a going
concern, in the first calendar year of the Participant in which the payment
would not have such effect. The Employer may cause the Plan or Trust, if any, to
pay a Participant’s retirement benefit under

 



--------------------------------------------------------------------------------



 



      Sections 5.01 through 5.04 on any date which satisfies this Section 5.08
and that is administratively practicable following any Plan specified payment
date or the date specified in any valid payment election.     (b)   Disputed
Payments. In the event of a dispute between the Employer and a Participant as to
whether Deferred Compensation is payable to the Participant or as to the amount
thereof, or any other failure to pay, payment is treated as paid on the
designated payment date if such payment is made in accordance with Treas. Reg.
§1.409A-3(g).     (c)   Early Payments. The Employer also may cause the Plan or
trustee to pay on a date no earlier than 30 days before the specified payment
date provided the Participant is not able, directly or indirectly, to designate
the calendar year of the payment. Such “early” payments are not an accelerated
payment under Applicable Guidance.

5.09   Other       Notwithstanding any other provisions of the Plan, if any
amounts held in trust are found, due to the creation or operation of trust, in a
final decision by a court of competent jurisdiction, or under a “determination”
by the Internal Revenue Service in a closing agreement in audit or a final
refund disposition (within the meaning of § 1313(a) of Internal Revenue Code of
1986, as amended), to have been includable in the gross income of a Participant
or Beneficiary prior to payment of such amounts from Trust, the trustee for the
Trust shall, as soon as practicable, pay to such Participant or Beneficiary an
amount equal to the amount determined to have been includable in gross income in
such determination, and shall accordingly reduce the Participant’s or
Beneficiary’s future benefits payable under the Plan by an equal amount. The
trustee shall not make any distribution to a Participant or Beneficiary pursuant
to this paragraph 5.09 unless it has received a copy of the written
determination described above together with any legal opinion which it may
request as to the applicability thereof.   5.10   409A Transition Election.    
  Notwithstanding anything in the Plan to the contrary, any Participant prior to
December 31, 2008, may elect to make an initial payment election relating to the
form of payment pursuant to Section 5.02. Such election is intended to comply
with Applicable Guidance and (1) shall be made no later than December 31, 2008,
(2) may not be made for amounts otherwise payable during the year of the
election or provide for payment in such year, and (3) once made shall be
irrevocable except as permitted by Applicable Guidance. Any transition election
made under this Section shall be treated as an initial payment election under
Section 5.02.

ARTICLE VI — FUNDING

6.01   Unfunded Plan/Trust       The Employer intends this Plan to be an
unfunded plan that is wholly or partially exempt under ERISA. No Participant,
Beneficiary or successor thereto has any legal or equitable right, interest or
claim to any property or assets of the Employer, including assets under the Plan
except as the Plan otherwise permits. The Employer’s obligation to pay Plan
benefits is an unsecured promise to pay. The Employer may establish a trust or
other arrangement as Applicable Guidance may prescribe in respect of its
obligations under this Plan. If the Employer elects to create the trust, the
applicable provisions of the Plan continue to apply, including those of this
Section 6.01. The trustee will pay Plan benefits in accordance with the Plan
terms or upon the Employer’s direction consistent with Plan terms. Unless the
Employer establishes the trust: (i) the Employer may elect to make notional
contributions in lieu of actual contributions to the Plan; and (ii) the Employer
may elect not to invest any actual Plan contributions. If the Employer elects to
invest any actual

 



--------------------------------------------------------------------------------



 



    Plan contributions, such investments may be held for the Employer’s benefit
in providing for the Employer’s obligations under the Plan or for such other
purposes as the Employer may determine. Any assets held in the Plan remain
subject to claims of the Employer’s general creditors and no Participant’s or
Beneficiary’s claim to Plan assets has any priority over any general unsecured
creditor of the Employer.   6.02   Restriction on Trust Assets.       If the
Employer establishes, directly or indirectly a trust (or any other arrangement
Applicable Guidance may describe), the trust and the trust assets must be and
must remain located within the United States, except with respect to a
Participant who performs outside the United States substantially all services
giving rise to the Plan benefits. The trust may not contain any provision
limiting the trust assets to the payment of Plan benefits upon an adverse change
in the Employer’s financial condition as described in Applicable Guidance, even
if the assets remain subject to claims of the Employer’s general creditors. For
this purpose, the Employer, upon an adverse change in the Employer’s finacial
condition as described in Applicable Guidance, may not transfer assets to the
trust. The Employer (and any member of a controlled group which includes the
Employer) during the “restricted period”, as defined in Code §409(b)(3)(B), also
may not transfer assets to the trust and the trust may not be restricted to
payment of Plan benefits, to the extent that such transfer or restriction would
violate the at-risk limitation of Code §409A(b)(3). Any trust the Employer
establishes under this Plan shall be further subject to Applicable Guidance,
compliance with which is necessary to avoid the transfer of assets to the trust
being treated as a transfer of property under Code § 83.   6.03   Change in
Control       Subject to the limitation of Section 6.02, in the event of a
Change in Control, Employer shall establish a trust, and make contributions to
the Trust within 30 days of the date of the Change in Control and annually
thereafter within 90 days after the end of each Plan Year, such that the fair
value of the assets in the Trust are sufficient to fund the present value of all
future payments under the Plan accrued at the end of the Plan Year and
calculated pursuant to the assumptions set forth in Section 1.01. Any assets set
aside in the Trust shall not be deemed to be the property of the Participant and
shall be subject to claims of the creditors of Employer No Participant or
Beneficiary shall have any claim against, right to, or security or other
interest in, any fund, account or asset of Employer from which any payment under
the Plan may be made.

ARTICLE VII — PLAN ADMINISTRATION

7.01   General Duty       The Plan shall be administered by the Compensation
Committee. Members of the Compensation Committee shall be appointed by the Board
of Directors and shall serve in such capacity until resignation or removal by
the Board of Directors. It shall be the principal duty of the Compensation
Committee to determine that the provisions of the Plan are carried out in
accordance with its terms.

 



--------------------------------------------------------------------------------



 



7.02   Compensation Committee’s General Powers, Rights and Duties       The
Compensation Committee shall have full power to administer the Plan in all of
its details, subject to the applicable requirements of law. For this purpose,
the Compensation Committee has the powers, rights and duties specifically stated
in the Plan, including, but not limited to, the following powers, rights and
duties:

  (a)   to determine all questions arising under the Plan, including the power
to determine the rights or eligibility of Employees or Participants and any
other persons, and the amounts of their benefits under the Plan, to interpret
the Plan, and to remedy ambiguities, inconsistencies or omissions;     (b)   to
adopt such rules of procedure and regulations, including the establishment of
any claims procedure that may be required by law, or as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan;     (c)   to direct payments or distributions in
accordance with the provisions of the Plan;     (d)   to develop such
information as may be required by it for tax or other purposes as respects the
Plan; and     (e)   to employ agents, attorneys, accountants or other persons
(who also may be employed by Employer), and allocate or delegate to them such
powers, rights and duties as the Compensation Committee may consider necessary
or advisable to properly carry out the administration of the Plan.

    The Compensation Committee’s decision in any matter involving the
interpretation and application of the Plan shall be final and binding. In the
event the Compensation Committee is deciding any issue under the Plan which
could affect the form or timing of the payment of deferred compensation under
the Plan to a Participant who is a member of the Compensation Committee, then
such member shall not vote or otherwise decide on such issue. All questions or
interpretations shall be governed by the local laws of the state of Ohio unless
specifically pre-empted by ERISA.   7.03   Indemnification of Administrator    
  Employer agrees to indemnify and to defend to the fullest extent permitted by
law any Employee serving as a delegate or agent of the Compensation Committee
(including any Employee or former Employee who is serving or formerly served as
a delegate or agent of the Compensation Committee) against all liabilities,
damages, costs and expenses (including attorney’s fees and amounts paid in
settlement of any claims approved by Employer) occasioned by any act or omission
to act in connection with the Plan, if such act or omission is or was in good
faith.   7.04   ERISA Claims and Procedure       Any person claiming a benefit
under the Plan shall present the request to the Compensation Committee in
writing, which shall respond in writing as soon as may be feasible. If the claim
is denied, the Compensation Committee’s written notice of the denial shall state
the reasons for the denial, with specific references to the relevant provisions
of the Plan, a description of any additional information necessary, and an
explanation of the review procedures available. Any person whose claim for
benefits is denied may request review by written notice to the Compensation
Committee. The Compensation Committee may, but shall not be required to grant
the claimant a hearing. The decision on review shall be made by the Compensation
Committee within 60 days, and the Compensation Committee shall provide a written
report on its decision,

 



--------------------------------------------------------------------------------



 



    stating the reasons and the relevant provisions of the Plan. The
Compensation Committee’s decisions on review shall be final and shall bind all
parties concerned.   7.05   No Fiduciary Relationship       Nothing in the Plan
document and no action taken pursuant to the provisions hereof shall be deemed
to create a fiduciary relationship between any Employee, Participant or
Beneficiary, any member of the Compensation Committee or any shareholder of
Employer Neither the Compensation Committee, its members nor Employer shall have
any liability for actions or omissions in the interpretation or administration
of the Plan, unless those actions or omissions constitute willful wrongful acts
or the absence of good faith.

ARTICLE VIII — AMENDMENT AND TERMINATION

8.01   Amendment       The Employer reserves the right to amend the Plan at any
time to comply with Code §409A, Treas. Reg. §1.409A and other Applicable
Guidance or for any other purpose, provided that such amendment will not result
in taxation to any Participant under Code §409A. Except as the Plan and
Applicable Guidance otherwise may require, the Employer may make any such
amendments effective immediately.   8.02   Termination       The Employer may
terminate, but is not required to terminate, the Plan and distribute benefits
under the following circumstances:

  (a)   Dissolution/Bankruptcy. The Employer may terminate and liquidate the
Plan within 12 months following a dissolution of a corporate Employer taxable
under Code §331 or with approval of a Bankruptcy court under 11 U.S.C.
§503(b)(1)(A), provided that the balance is paid to the Participants and is
included in the Participants’ gross income in the latest calendar year: (i) in
which the Plan termination and liquidation occurs; (ii) in which the amounts no
longer are subject to a Substantial Risk of Forfeiture within the meaning
specified in Treas. Reg. §1.409A-1(d)(3) and Applicable Guidance; or (iii) in
which the payment is administratively practicable.     (b)   409A Change in
Control. The Employer may terminate and liquidate the Plan by irrevocable action
taken within the 30 days preceding or the 12 months following a 409A Change in
Control provided the Employer distributes all Plan account balances (and must
distribute the accounts under any Aggregated Plans which plan the Employer also
must terminate and liquidate as to each Participant who has experienced the 409A
Change in Control) within 12 months following the Employer’s irrevocable action
to terminate and liquidate the Plan.     (c)   Other. The Employer may terminate
the Plan for any other reason in the Employer’s discretion provided that:
(i) the termination and liquidation does not occur proximate to a downturn in
the Employer’s financial health; (ii) the Employer also terminates all
Aggregated Plans in which any Participant also is a participant; (iii) the Plan
makes no payments in the 12 months following the date of the Employer’s
irrevocable action to terminate and liquidate the Plan other than payments the
Plan would have made irrespective of Plan termination; (iv) the Plan makes all
payments within 24 months following the date of the Employer’s irrevocable
action to terminate and liquidate the Plan; and (v) the Employer within 3 years
following the date of the Employer’s

 



--------------------------------------------------------------------------------



 



      irrevocable action to terminate and liquidate the Plan does not adopt a
new plan covering any Participant that would be an Aggregated Plan.     (d)  
Applicable Guidance. The Employer may terminate the Plan under such other
circumstances as Applicable Guidance may permit.

8.03   Cessation of Future Benefit Accrual       The Employer may elect at any
time to amend the Plan to cease future benefit accruals as of a specified date.
In such event, the Plan remains in effect (except those provisions permitting
the frozen benefit accrual type) until all benefits are paid in accordance with
the Plan terms, or, if earlier, upon the Employer’s termination of the Plan.

ARTICLE IX — GENERAL PROVISIONS

9.01   Employment Rights       The Plan does not constitute a contract of
employment, and participation in the Plan will not give any Participant the
right to be retained in the employ of Employer nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.   9.02   Interests Not Transferable       Except as
may be required by law, including the income and employment tax withholding
provisions of the Code, or of an applicable state’s income tax act, the
interests of Participants and their Beneficiaries under the Plan are not subject
to the claims of their creditors and may not be voluntarily or involuntarily
sold, transferred, alienated, assigned or encumbered.       Nothing herein shall
be deemed to grant to any Employee, Participant or Beneficiary any ownership or
equity interest in Employer or any right or option to acquire any such interest.
Any rights created under the Plan shall be unsecured contractual rights of
Participants and their Beneficiaries.   9.03   Facility of Payment       When a
Participant entitled to benefits under the Plan is under a legal disability, or,
in the Compensation Committee’s opinion, is in any way incapacitated so as to be
unable to manage his financial affairs, the Compensation Committee may direct
that the benefits to which such Participant otherwise would be entitled shall be
made to such Participant’s legal representative, or to such other person or
persons as the Compensation Committee may direct the application of such
benefits for the benefit of such Participant. Any payment made in accordance
with the provisions of this Section shall be a full and complete discharge of
any liability for such payment.   9.04   Gender and Number       Where the
context permits, words denoting the masculine gender shall include the feminine
gender, the singular shall include the plural, and the plural shall include the
singular.

 



--------------------------------------------------------------------------------



 



9.05   Controlling State Law       To the extent not superseded by the laws of
the United States, the laws of the state of Ohio shall be controlling in all
matters relating to the Plan.   9.06   Severability       In case any provisions
of the Plan shall be held illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining provisions of the Plan, and the Plan
shall be construed and enforced as if such illegal and invalid provisions had
never been set forth in the Plan.   9.07   Statutory References       All
references to the Code and ERISA include reference to any comparable or
succeeding provisions of any legislation which amends, supplements or replaces
such section or subsection.   9.08   Headings       Section headings and titles
are for reference only. In the event of a conflict between a title and the
content of a section, the content of the section shall control.   9.09   Action
by Employer       Any action to be performed by Employer under the Plan shall be
by resolution of its Compensation Committee, by a duly authorized committee of
its Compensation Committee, or by a person or persons authorized by resolution
of its Compensation Committee or by resolution of such committee.   9.10  
Reporting       The Employer will report Deferred Compensation as defined in
Applicable Guidance for Employee Participants on Form W-2 for and on Form
1099-MISC for contractor Participants in accordance with Applicable Guidance.  
9.11   Incorporation of Applicable Guidance       In the event of Applicable
Guidance that is contrary to any Plan provision, the Employer, as of the
effective date of the Applicable Guidance, will operate the Plan in conformance
therewith and will disregard any inconsistent Plan provision. Any such
Applicable Guidance is deemed to be incorporated by reference into the Plan and
to supersede any contrary Plan provision during any period in which the Employer
is permitted to comply operationally with the Applicable Guidance and before a
formal Plan amendment is required.

ARTICLE X — 409A AMOUNTS AND GRANDFATHERED AMOUNTS

10.01   The Employer is amending and restating this Plan to comply with the
provisions of Code §409A with respect to all deferred compensation under this
Plan and does not intend to grandfather under prior law any deferred
compensation which vested on or before December 31, 2004. Accordingly, all
deferred compensation shall be subject to the provisions of Code §409A and there
shall be no grandfathered benefits as defined in Applicable Guidance.

 



--------------------------------------------------------------------------------



 



Executed this 29th day of December, 2008.

                                   HEALTH CARE REIT, INC.
 
               
 
      By:   /s/ Jeffrey H. Miller    
/s/ Erin C. Ibele
 
Witness
         
 
Jeffrey H. Miller, Executive Vice
President and General Counsel    

 